UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6699


JOHN MAURICE HENOUD,

                     Petitioner - Appellant,

              v.

DONNA SMITH, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-hc-02226-D)


Submitted: September 20, 2019                               Decided: September 24, 2019


Before WILKINSON and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Maurice Henoud, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Maurice Henoud, a federal prisoner, appeals the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) petition without prejudice for lack of jurisdiction.

We have reviewed the record and find no reversible error. Accordingly, although we grant

leave to proceed in forma pauperis, we deny the motion for a certificate of appealability as

unnecessary and affirm for the reasons stated by the district court. See Henoud v. Smith,

No. 5:18-hc-02226-D (E.D.N.C. May 2, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2